NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DINA KARAMOY; et al.,                           No.    15-71860

                Petitioners,                    Agency Nos.       A095-315-677
                                                                  A095-315-678
 v.                                                               A095-315-679
                                                                  A095-315-680
MERRICK B. GARLAND, Attorney
General,
                                                MEMORANDUM*
                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Dina Karamoy and her three adult children, natives and citizens of

Indonesia, petition pro se for review of the Board of Immigration Appeals’

(“BIA”) order denying their motion to reopen removal proceedings. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010). We

deny the petition for review.

      The BIA did not abuse its discretion in denying petitioners’ second motion

to reopen as untimely and number-barred, where it was filed over ten years after

the final removal order, see 8 U.S.C. § 1229a(c)(7) (one motion to reopen

permitted; must be filed within ninety days of the final removal order), and

petitioners have not established changed country conditions in Indonesia to qualify

for an exception to the filing requirements, see 8 U.S.C. § 1229a(c)(7)(C)(ii); 8

C.F.R. § 1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008)

(movant must produce material evidence that conditions in country of nationality

had changed); see also Najmabadi, 597 F.3d at 987-90 (evidence must be

“qualitatively different” to warrant reopening); cf. Kaur v. Garland, 2 F.4th 823,

831-33 (9th Cir. 2021) (changed country circumstances shown where there were

both changed circumstances in India of a personal nature and a relevant, material

increase in violence against women generally in India).

      In light of this dispositive determination, we need not reach petitioners’

remaining contentions. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir.

2004) (courts and agencies are not required to decide issues unnecessary to the

results they reach).




                                          2                                    15-71860
      The temporary stay of removal remains in place until the issuance of the

mandate. All other pending motions are denied as moot.

      PETITION FOR REVIEW DENIED.




                                        3                                  15-71860